NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5208-16T1

A.R.,

          Petitioner-Appellant,

v.

MERCER COUNTY BOARD
OF SOCIAL SERVICES,

     Respondent-Respondent.
___________________________

                    Submitted September 24, 2019 – Decided September 30, 2019

                    Before Judges Fisher and Rose.

                    On appeal from the New Jersey Department of Human
                    Services, Division of Family Development, Agency
                    Docket No. C129715011.

                    A.R., appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Mark D. McNally, Deputy
                    Attorney General, on the brief).

PER CURIAM
      In May 2017, A.R. applied to the Mercer County Board of Social Services

for emergency housing assistance pursuant to N.J.S.A. 44:10-51, and N.J.A.C.

10:90-6.1 to -6.10. His application was denied. A.R. appealed, and the matter

was transferred to the Office of Administrative Law as a contested case. An

administrative law judge conducted a hearing in July 2017 and determined that

A.R. exhausted his lifetime allotment of emergency assistance and was

otherwise ineligible for relief through any existing program. The Department

of Human Services adopted the ALJ's determination as its final decision.

      A.R. appeals that final agency decision to this court, arguing he was

improperly denied emergency assistance. The record, however, establishes

there was no dispute that A.R.'s twelve-month lifetime eligibility limit had been

exhausted, N.J.A.C. 10:90-6.4(a); in fact, A.R. had already received forty

months of emergency assistance. And, while regulations authorize further relief

when a county welfare agency determines a recipient has taken reasonable steps

to resolve the situation that prompted the emergency, N.J.A.C. 10:90-6.4(b), the

agency found no such ground for relief. We find insufficient merit in A.R.'s

arguments that the agency abused its discretion or misapprehended the

applicable laws and regulations to warrant further discussion in a written

opinion. R. 2:11-3(e)(1)(E).


                                                                         A-5208-16T1
                                       2
Affirmed.




                A-5208-16T1
            3